UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1585



WYMON GRIFFIN,

                                              Claimant - Appellant,

          and


WILMA OLIPHANT; BERNICE HOWIE; BERTHA ANDER-
SON; RUTH COLEMAN; PAMELA BENNETT; KIM WAL-
LACE; RANDY TUCKER; ROBERTA SASPORTAS; ANITA
SINGLEY; CHARLES NORWOOD; LULA B. MILLER;
EVELYN ALEXANDER; YVONNE SESSOMS; BERTHA
CHISHOLM; LILIE ANN STEWART; ANTWERP DUNCAN;
MILDRED GLENN; CHARLOTTE CHAPTER OF THE OLD
NORTH STATE MEDICAL, DENTAL AND PHARMACEUTICAL
SOCIETY; TERRY RAGIN,

                                                         Plaintiffs,

          versus

CHARLOTTE MEMORIAL HOSPITAL AND MEDICAL CEN-
TER; CHARLOTTE-MECKLENBURG HOSPITAL AUTHORITY,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-78-326-C-C-MU, CA-78-370-C-C-MU)


Submitted:   August 14, 1997              Decided:   August 20, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.
Affirmed by unpublished per curiam opinion.


Wymon Griffin, Appellant Pro Se. John Oliver Pollard, David Lee
Terry, BLAKENEY & ALEXANDER, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order adopting the Spe-
cial Master's Report: Final Findings and Recommendations Concerning

the Stage II Claim of Wymon Griffin, and denying Appellant's motion

to vacate the order of reference to the special master. We have

reviewed the record and the district court's opinion accepting the

recommendation of the Special Master and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Griffin v. Charlotte Memorial Hosp. & Medical Ctr., Nos. CA-78-326-
C-C-MU; CA-78-370-C-C-MU (W.D.N.C. Mar. 6, 1997). We dispense with
oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                          AFFIRMED



                                  2
3